Title: From Thomas Jefferson to Francis Hopkinson, with Enclosure, 1 August 1787
From: Jefferson, Thomas
To: Hopkinson, Francis




Dear Sir
Paris Aug. 1. 1787.

A journey into the Southern parts of France and Northern of Italy must apologize to you for the length of time elapsed since my last, and for the delay of acknowleging the receipt of your favors of Nov. 8. and Dec. 9. 1786. and Apr. 14. 1787. Your two phials of essence de Lorient arrived during that interval and got separated from the letters which accompanied them, so that I could not be  sure which was your first preparation and which the second. But I suppose from some circumstances that the small phial was the first, and the larger one the second. This was entirely spoiled so that nothing was distinguishable from it. The matter in the small phial was also too much spoiled for use, but the pearl merchant, from whom I get my details, said he could judge from what remained that it had been very good, that you had a very considerable knowlege in the manner of preparing, but that there was still one thing wanting which made the secret of the art. That this is not only a secret of the art, but of every individual workman who will not communicate to his fellows, beleiving his own method the best; that of ten different workmen all will practice different operations, and only one of the ten be the right one; that this secret consists only in preparing the fish, all the other parts of the process in the pearl manufactory being known. That experience has proved it to be absolutely impossible for the matter to cross the sea without being spoiled; but that if you will send some in the best state you can, he will make pearls of it and send to you that you may judge of them yourself. He says the only possible method of making any thing of it would be for a workman to go over. He would not engage in this, nor would he buy, because he says it is their custom to have contracts for 9. years supply from the fishermen, and that his contract furnishes him with as much as he can sell in the present declining state of the pearl trade: that they have been long getting out of fashion, polite people not wearing them at all, and the poor not able to give a price, that their calling is in fact annihilating, that when he renews his contract he shall be obliged to reduce the price he pays 25. pr. cent, that the matter sells from 5. to 8. livres the French pound, but most generally at 6. livres. He shewed me a necklace of 12. strands which used to sell at 10. livres, and now sells for two and a half. He observed that the length of time the matter will keep depends on the strength of the spirit of wine. The result is then that you must send me a sample of your very best, and write me what you would propose after weighing these circumstances. The leg and feathers of the bird are also arrived; but the comb which you mention as annexed to the foot has totally disappeared. I suppose this is the effect of it’s drying. I have not yet had an opportunity of giving it to Monsieur de Buffon, but expect to do it soon. I thank you for the trouble you have taken with Madame Champnes’s letters, and must give you another, that of enquiring for James Lillie belonging to the privateer General Mercer of Philadelphia, the property of Irvin, Carson & Semple. Richard  Graham & Co. merchants of Philadelphia seem to have been also interested, and Isaac Robinson, Graham’s son in law, to have commanded her. For the details I refer you to the inclosed paper I received from a Madme. Ferrier brother to James Lillie, from which you will perceive he has not been heard of since 1779. I receive many of these applications, which humanity cannot refuse, and I have no means of complying with them but by troubling gentlemen on the spot. This I hope will be my apology.I am obliged to you for subscribing for the Columbian magazine for me. I find it a good thing; and am sure it will be better from the time you have undertaken it. I wish you had commenced before the month of December; for then the abominable forgery inserted in my name in the last page would never have appeared. This I suppose the compilers took from English papers, those infamous fountains of falshood. Is it not surprising that our news writers continue to copy from those papers tho’ every one, who knows any thing of them, knows they are written by persons who never go out of their garret, nor read a paper? The real letter alluded to was never meant to have been publick, and therefore was hastily and carelessly dictated while I was obliged to use the pen of another. It became public however. I send you a genuine copy to justify myself in your eyes against the absurd thing they have fathered upon me in the magazine. Mr. Payne is here with his bridge which is well thought of. The Academy, to whom it is submitted, have not yet made their report. I have shipped on board the Mary, Capt. Howland, bound from Havre to New York, a box containing the subsequent livraisons of the Encyclopedie for yourself and Doctr. Franklin from those formerly sent you to the 22d. inclusive. I think there are also in it some new volumes of the Bibliotheque physico-oeconomique for you. I had received duplicates of some books (in sheets) for the colleges of Philadelphia and Williamsburgh. Whether I packed one copy in your box and one in Madison’s, or both in his, I do not remember. You will see and be so good as to deliver the one to the college of Philadelphia if in your box. The box is directed to Doctor Franklin, and will be delivered to Mr. Madison at New York. I will send you either by this occasion or the next, the cost, expences &c. Present me in the most respectful and friendly terms to Doctr. Franklin, and his grandson, to Mr. Rittenhouse and family, Mrs. Hopkinson the elder and younger. My daughter (my elder one I mean, for both are here now) presents her respects also to your mother. I am with sentiments of sincere affection, dear Sir your friend & servant,

Th: Jefferson




Enclosure
Francis Hopkinson to Th: J. Dr.




 
 livressous


1786.
 Jan.
 25.To paid for Crayons4116


 
 
 26.2. volumes of Bibliotheque Physico-oeconomique5 4


 
Feb.
  3.14th. 15th. & 16th. livraisons of Encyclopedie7110


 
Mar.
  1.17th. do. 36₶-10.—May 8. 18th. do. 24₶6010


 
May
  8.for pencils1212


 
Sep.
  1.for 19th. livraison of Encyclopedie24



 
Oct.
 20.for 20th. do.24



1787.
 Jan.
  2.for 21st. do.3610


 
 
 for 2. vols. Bibliotheque physico-oeconomique5 4


 
June
 29.for 22d. livraison of ncyclopedie24




 
 
 305 6


 
July.
 half the expence of carriage of books to Havre (paid by me to Limozin)618  8



 
 
 312 4  8



 
 
His Excellency Dr. Franklin to Th: J.Dr.



1786.
 Feb.
  3. To 14. 15. 16. livraisons of Encyclopedie7110


 
Mar.
  1.17th. do. 36₶-10-May 8. 18th. do. 24.₶




 
 
Sep. 1. 19th. do. 24.₶8410


 
Oct.
 20.20th. do.24


1787.
 Jan.
  2.21st. do. 36₶-10—June 29. 22d. do. 24.₶6010



 
 
24010


 
July.
To half the carriage of a box of books to




 
 
Havre (pd. by me to Limozin618  8



 
 
247 8  8


Mr. Hopkinson is able to state against this what he has advanced for me, and will be so good as to keep the balance in his hands.

